DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Baltz (US 20120193260 A1).
With respect to claim 1, Baltz discloses a stacking system comprising a plurality of stacking trays, each stacking tray configured to support a corresponding cookware, each stacking tray including (10 figure 1 below): a bottom wall (12 figure 1 below); a sidewall (figure 1 below) extending upward from the bottom wall (12 figure 1 below); and a flange (20 figure 1 below) extending radially outward from an upper portion of the sidewall (figure 1 below).  

    PNG
    media_image1.png
    453
    610
    media_image1.png
    Greyscale

With respect to claim 2, Baltz discloses the stacking system of claim 1, wherein each stacking tray includes a plurality of slots (58 figure 1 above) extending radially away from a center of the stacking tray (10 figure 1 above).  
With respect to claim 8, Baltz discloses the stacking system of claim 1, wherein each stacking tray includes one or more ribs (60 figure 1 above) extending outward from the sidewall (figure 1 above).  
With respect to claim 9, Baltz discloses the stacking system of claim 8, wherein each of the one or more ribs (60 figure 1 above) is curved.  

Claims 1-8 are rejected under 35 U.S.C. 102a(1) as being anticipated by Verna (US 20030183549 A1).
With respect to claim 1, Verna discloses a stacking system comprising a plurality of stacking trays, each stacking tray configured to support a corresponding cookware, each stacking tray including (10 figure 1 below): a bottom wall (20 figure 1 below); a sidewall (figure 1 below) extending upward from the bottom wall (20 figure 1 below); and a flange (26 figure 1 below) extending radially outward from an upper portion of the sidewall (figure 1 below).  

    PNG
    media_image2.png
    441
    662
    media_image2.png
    Greyscale

With respect to claim 2, Verna discloses the stacking system of claim 1, wherein each stacking tray includes a plurality of slots (78 figure 1 above) extending radially away from a center of the stacking tray (10 figure 1 above).  
With respect to claim 3, Verna discloses the stacking system of claim 2, wherein each slot (78 figure 1 above) extends along at least a portion of the sidewall (figure 1 above) into the flange (26 figure 1 above).  
Examiner Note: Further specified on page 3 [0047], “The slot 78a extends vertically downward from the boss 42c along the wall 22c” as one of the customizations for the slot, also visible in figure 15.
With respect to claim 4, Verna discloses the stacking system of claim 3, wherein each slot (78 figure 1 above) does not extend into the bottom wall (20 figure 1 above).  
With respect to claim 5, Verna discloses the stacking system of claim 3, wherein each stacking tray includes one or more ribs (76 figure 1 above) extending outward from the sidewall (figure 1 above).  
With respect to claim 6, Verna discloses the stacking system of claim 5, wherein a length of each of the one or more ribs (76 figure 1 above) is greater than or less than a length of adjacent slots (78 figure 1 above) in the sidewall (figure 1 above).  
With respect to claim 7, Verna discloses the stacking system of claim 5, wherein the plurality of stacking trays includes a first stacking tray and a second stacking tray (figure 12), and the one or more ribs (76 figure 1 above) of the first stacking tray are receivable in corresponding slots of the second stacking tray.
With respect to claim 8, Verna discloses the stacking system of claim 1, wherein each stacking tray includes one or more ribs (76 figure 1 above) extending outward from the sidewall (figure 1 above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verna (US 20030183549 A1).
With respect to claim 10, the references as applied to claim 10, above, disclose all the limitations of the claims except for where the plurality of stacking trays includes at least three stacking trays, and wherein an outer diameter of each flange of each stacking tray increases from an uppermost tray to a lower most tray. This feature is considered as a change of shape of Vernas design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of three identical structures with only differing sizes is only a modification in the size of the tray body of Verna and still provides the same results as Verna (i.e. each function as a tray body). Essentially, Verna and the present invention operate the same with the same working pieces, the only difference is the existence of a single sized invention from Verna. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Enlarging the same structure would fall under these bounds. Since the application has presented no argument which shows that the particular configuration of their three stacking trays is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
Examiner Notes: Examples in other prior art of enlarged duplicates of trays include O’Shea (US 20060070907 A1) and Riedel (US 8807368 B1), both of which include a system of three enlarged products of the same structure.
With respect to claim 11, Verna discloses the stacking system of claim 10, the plurality of stacking trays includes five stacking trays. (page 5 [0063])

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baltz (US 20120193260 A1) in view of Waldman (US 20070199943 A1).
With respect to claim 12, the references as applied to claim 1, above, disclose all the limitations of the claims except for further comprising a plurality of cookware, wherein a total number of stacking trays is one less than a total number of cookware such that a corresponding stacking tray is locatable between adjacent pairs of cookware. However, in a similar field of endeavor, namely trays, Waldman taught of a tray that is placed in between two pieces of cookware (figure 1), thus the total number of stacking trays (1) is one less than the total number of cookware (2). This configuration enables the user to store cookware without damaging its coating (abstract). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray system of Baltz to incorporate cookware on either side as taught by Waldman in order to allow for the storage of cookware without damaging its coating.
With respect to claim 13, Baltz discloses a stackable cookware set comprising: a plurality of stacking trays (10 figure 1 above), each stacking tray including: a bottom wall (12 figure 1 above); a sidewall (figure 1 above) extending upward from the bottom wall (12 figure 1 above); and a flange (20 figure 1 above) extending radially outward from an upper portion of the sidewall (figure 1 above). Baltz failed to disclose and a plurality of cookware, wherein a total number of stacking trays is one less than a total number of the cookware such that a corresponding stacking tray is locatable between adjacent pairs of cookware. Further, with respect to claim 14, Baltz failed to disclose where the plurality of cookware includes at least three selected from a small sauté pan, a small sauce pot, a medium sauce pot, a Dutch oven, a medium saute pan, a deep saute pan, and a large saute pan. Further, with respect to claim 20, Baltz failed to disclose where each cookware includes at least one handle connected to a body of the cookware.
However, in a similar field of endeavor, namely trays, Waldman taught of a tray that is placed in between two pieces of cookware (figure 1), thus the total number of stacking trays (1) is one less than the total number of cookware (2). Additionally, Waldmans invention is adapted to fit a wide variety of pots, pans and cookware (page 2 [0021]) with handles (figure 1). This configuration enables the user to store cookware without damaging its coating (abstract). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray system of Baltz to incorporate cookware on either side as taught by Waldman in order to allow for the storage of cookware without damaging its coating.
Claim 15, 18, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 13. With respect to claim 15, Baltz discloses wherein each stacking tray includes a plurality of slots (58 figure 1 above) extending radially away from a center of the stacking tray (10 figure 1 above).  
With respect to claim 18, Baltz discloses wherein each stacking tray includes one or more ribs (60 figure 1 above) extending outward from the sidewall (figure 1 above).  
With respect to claim 19, Baltz discloses wherein a length of each of the one or more ribs (60 figure 1 above) is greater than or less than a length of adjacent slots (58 figure 1 above) in the sidewall (figure 1 above).  

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verna (US 20030183549 A1) in view of Waldman (US 20070199943 A1).
	 With respect to claim 13, Verna discloses a stackable cookware set comprising: a plurality of stacking trays (10 figure 1 above), each stacking tray including: a bottom wall (20 figure 1 above); a sidewall (figure 1 above) extending upward from the bottom wall (20 figure 1 above); and a flange (20 figure 1 above) extending radially outward from an upper portion of the sidewall (figure 1 above). Verna failed to disclose and a plurality of cookware, wherein a total number of stacking trays is one less than a total number of the cookware such that a corresponding stacking tray is locatable between adjacent pairs of cookware. However, in a similar field of endeavor, namely trays, Waldman taught of a tray that is placed in between two pieces of cookware (figure 1), thus the total number of stacking trays (1) is one less than the total number of cookware (2). This configuration enables the user to store cookware without damaging its coating (abstract). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray system of Verna to incorporate cookware on either side as taught by Waldman in order to allow for the storage of cookware without damaging its coating.
	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 13, above. With respect to claim 16, Verna discloses wherein each slot (78 figure 1 above) extends along at least a portion of the sidewall (figure 1 above) into the flange (26 figure 1 above).  
	With respect to claim 17, Verna discloses wherein each slot (78 figure 1 above) does not extend into the bottom wall (20 figure 1 above).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735